Citation Nr: 0713877	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional heart disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran presented testimony at an RO Hearing chaired by a 
Decision Review Officer in February 2004 and at a Travel 
Board Hearing, chaired by the undersigned Veterans Law Judge 
in February 2007.  Transcripts of the hearing are associated 
with the veteran's claims folder.  

The Board notes that in March 2007, after certification of 
the veteran's claim on appeal, the veteran submitted 
additional evidence without a waiver.  The evidence received 
is cumulative and redundant of evidence previously considered 
by the originating agency.  Therefore, a remand for 
consideration of this evidence by the originating agency is 
not required.

The Board notes that the veteran's claim was received and 
initially adjudicated by the RO prior to enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000.  The RO denied the claim as not well grounded in June 
1995 and again in February 1996.  The veteran filed a timely 
appeal and this Board upheld the RO's decision in a January 
1998 decision.  Although the veteran did not appeal that 
decision, he made a timely request for readjudication under 
Section 7(b) of the VCAA in March 2002.  Consequently, after 
providing the notification and assistance required by the 
VCAA, the RO readjudicated the veteran's claim on a de novo 
basis in May 2002, taking into consideration all the relevant 
evidence of record.  The RO denied the veteran's claim again 
and in June 2002, the veteran filed a notice of disagreement 
with the May 2002 RO decision.  

In November 2002, the RO issued another rating decision, 
denying the veteran's claim for compensation under 
38 U.S.C.A. § 1151 based on a finding that no new and 
material evidence to reopen the veteran's claim had been 
submitted.  The RO specifically states in the November 2002 
decision that the May 2002 decision was erroneous in that it 
did not consider the issue of new and material evidence for 
the veteran's claim.  The Board notes that although the 
veteran's claim was denied in the June 1998 Board decision 
and that decision became final; the decision was based on the 
well-grounded concept which was eliminated by the enactment 
of the VCAA in November 2000.  Accordingly, the May 2002 RO 
decision was correctly adjudicated on a de novo basis and the 
veteran should have never been required to submit new and 
material evidence to reopen his claim.  As such, the Board 
finds that the RO's November 2002 rating decision which found 
that the veteran was required to submit new and material 
evidence to reopen his claim was erroneous and the veteran's 
claim will be adjudicated at this time on a direct basis.


FINDING OF FACT

Additional heart disability was not the result of 
carelessness, negligence, lack of proper skill on the part of 
VA, or an event not reasonably foreseeable at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional heart disability has not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letter 
mailed in April 2001.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  In addition, he was provided notice 
concerning the effective-date element of the claim by letter 
mailed in March 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

VA treatment records indicate that in June 1984, the veteran 
underwent a left heart catheterization that revealed 
approximately 95 percent stenosis of the anterior descending 
artery. Severe coronary artery disease involving the anterior 
descending branch of the left coronary artery was diagnosed. 
The veteran was a candidate for angioplasty, but it was 
decided that drug therapy would be tried first. He was 
prescribed Verapamil and Nitroglycerin.

VA treatment records show that the veteran was admitted to 
the hospital on October 1, 1984 for evaluation of chest pain 
on exertion which he experienced for the past few months. On 
admission, his blood pressure was noted to be 150/100 and his 
heart rate was 70 beats per minute. An EKG revealed normal 
sinus rhythm. He was diagnosed with unstable angina and 
single vessel coronary artery disease. It was noted that the 
June 1984 cardiac catheterization revealed 95 percent 
stenosis of the left anterior descending artery (LAD).

The cardiac catheterization report revealed that the veteran 
underwent a combined catheterization and selective coronary 
angiography and coronary angioplasty of the LAD.  The right 
brachial artery and right groin artery were used.  The report 
indicated that the angioplasty guide catheter was positioned 
in the left main coronary artery and the steerable guide wire 
was advanced into what was believed to be the LAD.  However, 
it was recognized that the guide wire was inadvertently 
placed in a large septal perforating branch and that the 
balloon catheter had been dilating the LAD proximal to the 
previously recognized stenosis.  While the guide wire was in 
the septal branch and the balloon was inflated, numerous 
unsustained ventricular arrhythmias were noted.  The 
incorrect position of the guide wire was realized and the 
balloon catheter was withdrawn further and the guide wire was 
repositioned in the LAD just proximal to the stenosis.  The 
guide wire was passed with some difficulty through the 
stenosis and the balloon catheter was properly positioned 
within the stenosis.  Numerous balloon inflations were 
formed.  It was concluded that the veteran had severe 
coronary artery disease involving the LAD.  

The coronary angioplasty was considered to be successful 
despite the complications, and the occlusion of the LAD was 
noted to be reduced to approximately 10 percent.  After the 
procedure, the arterial and venous sheaths were removed and 
no hematoma were noted.  The septal branches of the LAD were 
intact with no compromise.  The veteran had no pain or 
complaints of shortness of breath.  He was discharged on 
October 14, 1984 in excellent condition, on medication.  It 
was indicated that he would be totally disabled for at least 
six weeks.

VA records demonstrate that the veteran was seen again in May 
1985.  It was noted that he had documented LAD stenosis of 90 
percent on catheterization in June 1984 and had been admitted 
for angioplasty in October 1984 which resulted in a reduction 
of stenosis to 10 percent.  Since then he reported a gradual 
increase in the frequency of his chest pain, which was now 
substantial, and shortness of breath.  The impression was 
probable re-stenosis.  He was admitted for an elective 
cardiac catheterization with selective coronary and left 
ventricular angiography which was performed on May 22, 1985.  
Rhythm throughout the procedure was normal sinus. Left 
ventricular angiography revealed a normal sized cavity.  The 
left ventricular wall motion was abnormal with mild 
anterolateral hypokinesis.  The left ventricular ejection 
fraction was preserved.  The selective coronary arteriography 
revealed a widely patent left main coronary artery and 
ostium.  The anterior descending branch gave rise to several 
septal perforating branches, and then was totally occluded.  
It was concluded that the veteran had severe artery disease 
involving the anterior descending branch of the left coronary 
artery, normal resting hemodynamics and left ventricular wall 
motion abnormality.  Treatment options were discussed with 
the veteran; however, he indicated that he felt he was doing 
well with the medicine and did not wish to have further 
surgery.  He was discharged on May 23, 1985 in excellent 
condition, on medication.

Subsequent VA outpatient records show continued treatment for 
coronary artery disease.  On June 14, 1993, he was admitted 
for another coronary catheterization and then continued on 
medication therapy.  He was advised that he had Class III 
symptoms of angina and it was recommended that he go to the 
nearest emergency room if he had chest pain lasting longer 
than three nitroglycerins.  He was discharged on June 15, 
1993.

Lay statements from Bobby Furknett and Wayne Bell reported 
that the veteran had provided cabinets for their business; 
however, because of his medical problems since 1985, he has 
been unable to work.

At a personal hearing in January 1995, the veteran testified 
that he believed that mistakes made during the initial 
procedure in October 1984 caused the need for a second 
procedure in May 1985.  He also indicated that the October 
1984 procedure rendered him totally and permanently disabled 
even though he was told that he would be able to return to 
work.  He reported that he still had chest pain with exertion 
and required ongoing medication.

In a January 1996 statement, the veteran reported that his 
physical condition prior to the October 1984 procedure 
allowed him to work.  However, since that procedure he has 
been unable to work to support his family.  This fact was 
determined by the VA when they awarded him pension benefits 
because he was considered totally disabled due to his heart 
condition.  He asserted that the mistakes made during the 
angioplasty procedure aggravated his condition.  He also 
submitted pages from the 16th edition of the Merck Manual.  
These pages noted that the physical force involved in 
dilating a stenotic coronary artery is responsible for a 
number of complications not otherwise seen in cardiac 
catheterization, and that intimal dissection and acute 
coronary occlusion are significant risks.  Finally, profound 
hypertension is associated usually with an allergic reaction 
or perforation of a cardiac chamber.

At a personal hearing before a member of the Board in June 
1997, the veteran testified again that he believed that the 
mistakes made during the angioplasty procedure performed in 
October 1984 aggravated his heart condition and rendered him 
permanently and totally disabled.  He also asserted that the 
noted stenosis of 90 percent prior to the procedure was 
incorrect, and that there was only 40 percent stenosis.  He 
indicated that records that were not his had been included in 
his file, and in an effort to complete his file, he submitted 
additional treatment records with the required waiver of 
review by the agency of original jurisdiction.  These records 
showed continued treatment for his coronary artery disease as 
well as a shoulder disorder.  He concluded that his record 
was now complete.

As previously stated, this Board issued a decision in January 
1998, denying the veteran's claim for compensation under 
38 U.S.C.A. § 1151.  The veteran's new claim, filed after the 
enactment of the VCAA, was submitted in March 2002 and was 
denied by the RO in rating decisions issued in May 2002 and 
November 2002.  The veteran appealed both decisions.

At an RO hearing in February 2004, the veteran testified that 
mistakes made during the procedure performed in October 1984 
at the VA Medical Center also caused him to develop atrial 
fibrillation in addition to the other heart disability 
claimed before.  As a result of the hearing, the veteran was 
afforded a VA examination by a cardiologist at a VA Medical 
Center not associated with the center where the veteran's 
October 1984 procedure took place.  

After examining the veteran and reviewing the medical 
evidence of record, including the information related to the 
procedures performed in October 1984 and May 1985 and the 
veteran's subsequent follow up treatment, the VA examiner's 
impression was history of coronary artery disease with re-
stenosis of the left anterior descending artery following 
original percutaneous coronary angioplasty done in 1984 and 
history of arrhythmias.  The examiner also noted that re-
stenosis following balloon angioplasty is very common and 
occurs in approximately 25 to 30 percent of individuals and 
that the veteran was not noted to have atrial fibrillation 
until the late 1990s, many years after the 1984 procedure.  
Based on these findings, the examiner opined that the 
veteran's atrial fibrillation would not have any correlation 
with a mistake made during the 1984 procedure specifically, 
with the incorrect positioning of the guide wire.  He stated 
further that incorrect location of the guide wire can cause 
transient arrhythmias, but he did not know of any report of 
permanent arrhythmias from the incorrect positioning of the 
guide wire.  Finally, the examiner indicated that atrial 
fibrillation is a very common form of arrhythmias which can 
occur even in the absence of any structural heart disease.

During testimony at a February 2007 travel board hearing, the 
veteran again repeated his contentions that the 1984 
angioplasty and subsequent cardiac catheterization performed 
at a VA facility caused him to develop additional heart 
disability, including atrial fibrillation and due to his 
heart disability, he is permanently and totally disabled.  
The veteran also testified that he has never been informed by 
a physician that the heart disability he suffers from is 
related to the surgery performed at the VA facility in 1984.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002).  Additionally, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension, heart disease, or diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  The veteran's claim filed after the enactment of the 
VCAA was submitted in March 2001.  Accordingly, the amended 
provisions of 38 U.S.C.A. § 1151 are applicable in this case.
Under these revisions, the proximate cause of death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has additional heart disability, 
including hypertension and atrial fibrillation, as a result 
of a coronary angioplasty and cardiac catheterization 
performed at a VA facility in October 1984.  He maintains 
that mistakes made during the procedure caused him to become 
totally and permanently disabled due to heart disease.

The Board has considered the veteran's statements made in 
conjunction with his claim however, the veteran has not 
presented any medical evidence to substantiate his 
contention, and as a layperson, , he is not competent to 
provide such evidence. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, the record indicates that the veteran was 
diagnosed with severe coronary artery disease prior to the 
procedure and he was noted to have an elevated blood pressure 
when he was admitted in October 1984.  

The evidence of record indicates that the veteran underwent a 
combined catheterization and selective coronary angiography 
and coronary angioplasty of the LAD on October 12, 1984.  
Prior that that procedure, he was diagnosed with severe 
coronary artery disease in June 1984 which was originally 
treated with medication. Continued problems necessitated the 
October 1984 procedure.  It was reported that during the 
procedure, the guide wire was inadvertently placed in a large 
septal perforating branch and that the balloon catheter had 
been dilating the LAD proximal to the previously recognized 
stenosis.  While the guide wire was in the septal branch and 
the balloon was inflated, numerous unsustained ventricular 
arrhythmias were noted.  When the mistake was realized, it 
was corrected and the procedure was completed.  Follow-up 
reports noted that it was a difficult procedure; however, the 
results were found to be excellent, and he was released in 
good condition.

It is clear that the veteran was treated at a VA facility and 
that his condition required additional treatment.  It is also 
clear that there were complications during the initial 
procedure in October 1984.  However, a nexus between the 
October 1984 procedure and his subsequent problems is not 
shown.  The veteran has not presented any evidence that the 
action by the VA during the October 1984 procedure aggravated 
his coronary artery disease or caused hypertension or atrial 
fibrillation.  He has also not presented any evidence that 
the treatment caused the necessity for subsequent procedures 
and his eventual permanent disability as a result of his 
heart disease.  Furthermore, as noted above, 38 C.F.R. 
§ 3.361 provides that to establish causation, the evidence 
must show that VA's hospital care, medical or surgical 
treatment, or examination resulted in additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
In the present case, the veteran's stenosis re-occurred and 
required additional procedures.  However, his condition did 
not permanently improve and he was rendered totally disabled 
due to his heart disease.  

The Board notes that during his hearings in June 1997 and 
February 2007, the veteran asserted that the medical records 
were incorrect in reporting that his original stenosis was 90 
percent.  He maintained that it was originally only 40 
percent.  However, upon review of the evidence in the 
veteran's claims file, numerous medical records confirm that 
the original stenosis was 90 percent.  Nonetheless, the 
figure is not determinative of the issue in the present case, 
and would not change the outcome discussed above because the 
veteran's claim still lacks medical evidence of a 
relationship between the VA treatment and his subsequent 
disability.  Therefore, resolution of this conflict is not 
required at this time.

Because the medical evidence of record does not establish 
that carelessness, negligence, lack of proper skill on the 
part of VA proximately led to the veteran's heart disability, 
including hypertension and atrial fibrillation, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim and the award of compensation 
under 38 U.S.C. § 1151 for additional heart disability is not 
in order in this case.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional heart disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


